Tetjdy, L,
delivered the opinion of the court.
The homestead which is reserved for the benefit of the head of every family resident in this state comprises “the land and buildings owned and occupied as a residence by such person” if in a city or town, or, if in the country, it shall consist of the land and building owned and occupied as a residence, but the quantity of land shall not exceed one hundred and sixty acres. The object of the exemption law is to insure that the families of the residents of this state shall never by financial misfortune or stress of circumstances be deprived of their homesteads, and the desired end is sought to be secured by providing that no creditor shall be permitted to wrest from the family the dwelling place. This has been the law and the recognized public policy of this state for many years. In 1892, recognizing the fact that after the death of the head of the family— “the breadwinner” — the homestead was often forced upon the market for sale for purposes of partition between the surviving *327widow and the children, and that thereby the beneficent intent of the homestead law was often defeated, Code 1892, § 1553, was by the legislature, in the exercise of a most enlightened wisdom, adopted. The prime object of the law is to preserve the homesteads of the citizens of this commonwealth; but, in order to prevent this protective provision from being converted into a means of defrauding creditors of their just rights, a limitation as to value was placed on the amount which could be claimed as exempt. In order to insure stability of residence and to encourage the building up and improvement of homes, the legislature provided that, where the head of the family would in a formal manner identify and select the homestead which he intended to claim, he might increase the value of that home without risk of having the same subjected to seizure for debt to an amount not to exceed $3,000. The limit of value thus placed upon the'total exemption permitted is merely incidental to the main object, the preservation of the homes. At the death of the head of the family, as in his lifetime, the excess of the value- of the homestead above the amount stated is liable to be subjected to the payment of the debts of the decedent. But before a creditor of the decedent could force a new allotment when the homestead is susceptible of division, or a sale for the purpose of siibjecting the excess of the proceeds to his debts, it would be incumbent on the creditor to establish that at the date of the death of the decedent the value of the homestead exceeded the statutory exemption. “Ilis death is made by the statute the point of time at which the right of the heir at law is to be measured, and a subsequent appreciation or depreciation in value would not change the allotment.” Parisot v. Tucker, 65 Miss., 442 (4 South. Rep., 113). If at the date of the death of the owner of the homestead the allotment should be worth the full limit of value allowed, a subsequent depreciation would not entitle the heirs to claim additional land. If, on the other hand, at the death the homestead allotment did not exceed in value the amount exempted, *328a subsequent appreciation would give tbe creditor no right to subject tbe excess. This would be fatal to tbe cause of appellee in tbe instant case, even tbougb be .occupied tbe attitude and was entitled to tbe rights of a creditor of tbe estate. Tbe record discloses no evidence even tending to show that at tbe date of tbe death of E. S. Moody in January, 1900, tbe value of tbe homestead exceeded tbe statutory limit.
But we do not base our decision on that consideration. Tbe limit of value placed by law on tbe amount of land which can be held as exempt is solely for the protection and benefit of creditors — to prevent unreasonable amounts from being held exempt from execution to tbe prejudice of those to whom just debts might be due. But tbe question of value has no place in a consideration of tbe rights of the surviving widow to tbe use and occupancy of tbe homestead. Tbe purpose of the legislature was to protect tbe surviving widow, to whom, with others, tbe exempt property might descend, by securing to her -during nor widowhood the undisturbed use and occupancy thereof. A law designed to establish a beneficent public policy must be liberally construed, in order to completely effectuate tbe legislative purpose. So we bold that tbe value of tbe homestead is not material in passing on tbe rights of tbe surviving widow under sec. 1553. She is entitled to continue to use and occupy tbe homestead. ■ ISTo matter bow elegant or costly, be it ever so bumble, it is still tbe home to her, and to it she has been granted rights which can neither be interfered with nor abridged. So long as she remains a widow, her rights are absolute. She cannot be called on to account for tbe use and occupancy, nor forced to purchase tbe rights, of her co-tenants; nor is tbe property subject to partition in kind, nor to sale for tbe purpose of dividing tbe excess of tbe proceeds. If this were not true, it might often happen that a home worth slightly more than tbe statutory limit would be forced on tbe market, and tbe widow compelled to abandon the home of a lifetime, beautified and made attractive by tbe labor of her bands, en-*329cleared by a thousand tender memories of happier days, and would have naught left for the support of herself, and perhaps her helpless minor children, save the use of the $2,000 exempted by statute. This view of the law is too narrow and restricted. The home as it existed in the lifetime of the husband is preserved to the widow. Her right to its use and occupancy without molestation is inviolable, and the law will not permit the care and attention which she devoted to the building up and beautifying of that home, thus increasing its desirability and value, to be used as instruments for its destruction after the head of the family has been by death removed.

Reversed, and decree here dismissing the bill.